Citation Nr: 1501040	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 24, 2007, for the award of a 100 percent disability rating for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's son


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to February 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2014, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2008, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In February 2008, the RO sent the Veteran a notification letter regarding the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  However, the RO never adjudicated the issue.  Thus, the issue of entitlement to a TDIU has been raised by the record in the VA Form 21-8940 received in January 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  In this regard, the Board notes that a claim for a TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Therefore, the effective date of a TDIU claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision granted service connection for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury, and assigned an initial rating of 20 percent, effective March 30, 2001.

2.  Following the September 2006 rating decision, communication from the Veteran was first received by VA in January 2008, which was beyond the one-year time limit for filing a Notice of Disagreement as to the September 2006 rating decision.

3.  The probative evidence of record shows that it is at least as likely as not that it was factually ascertainable that the Veteran's service-connected seizure disorder had increased in severity such that it was manifested by an average of at least one major seizure per month over the last year as early as March 7, 2007, but not before that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 7, 2007, but no earlier, for the award of a 100 percent rating for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury, are met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8910, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assists

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to an earlier effective date arises from the Veteran's disagreement with effective date assigned in connection with the grant of an increased rating for the service-connected seizure disorder.  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" issues such as the effective date, there is no need to provide additional VCAA notice, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-03.  Rather, thereafter, once a notice of disagreement (NOD) has been filed, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Here, the RO provided the Veteran the required SOC in July 2013 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

As to the VA's duty to assist, all evidence relevant to the Veteran's claim has been secured.  Private treatment records, VA treatment records, and lay statements from the Veteran, his son, and other lay witnesses have been associated with the record.  In addition, the Veteran was afforded an adequate VA examination in connection with his claim in March 2008.  The Board notes that determinations on effective dates of awards are based, essentially, on findings as to what is shown by the record at various points in time and application of governing law to those findings.  Therefore, further development of the evidence is generally not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding.

The Board acknowledges that the record indicates the Veteran received Social Security Administration (SSA) disability benefits from May 1966 to April 1993.  See letter from SSA claims representative received in March 2008.  VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, this duty only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1).  There is no indication that the SSA records would be relevant to the present claim.  As will be explained below, the resolution of this claim is dependent upon the law and regulations applicable to earlier effective date claims.  Any records associated with the period during which the Veteran received SSA disability benefits would have preceded the relevant timeframe of the current claim by many years.  Consequently, the Board finds the SSA records are not relevant to the earlier effective date claim.  Thus, obtaining the records is unnecessary.

As noted above, the Veteran was afforded a hearing before the Board in November 2014.  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the November 2014 hearing, the VLJ addressed the issue at hand and questioned the Veteran regarding his claim for an earlier effective date.  The Veteran conveyed his awareness of the issue and information necessary to substantiate the claim.  The Veteran provided testimony as to why he believed that the grant of the 100 percent rating for the service-connected seizure disorder should be afforded an earlier effective date.  The Veteran was also assisted at the November 2014 hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim for an earlier effective date, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

The effective date of a rating and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of the claim to determine when an increase in disability was "factually ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

The Veteran's service-connected seizure disorder is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8910, for epilepsy, grand mal, which directs that the disability be rated under the General Rating Formula for Major Seizures.  Under the General Rating Formula for Major Seizures, a 100 percent rating is assigned where there is an average of at least one major seizure per month over the last year.  38 C.F.R. § 4.124a.

Analysis

The Veteran contends that he is entitled to an effective date earlier than April 24, 2007, for the award of a 100 percent rating for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury.  The Veteran has requested an effective date of March 2001, the effective date for the grant of service connection for the disability and the initial rating of 20 percent.  See, e.g., VA Form 9 received in August 2013.

In September 2006, the Appeals Management Center in Washington, DC, issued a rating decision granting service connection for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury, and assigned an initial rating of 20 percent, effective March 30, 2001.  The Veteran was notified of the September 2006 rating decision in a September 29, 2006 letter.  Enclosures included with the September 2006 notification letter included the rating decision and a VA Form 4107, Your Rights to Appeal Our Decision, which explained the steps necessary to appeal the rating decision and instructed the Veteran to "Send your Notice of Disagreement to the address at the top of our letter."

In July 2007, the Veteran submitted, among other things, a letter requesting a 100 percent rating for the service-connected seizure disorder to a service office of the Louisiana Department of Veterans Affairs in Lake Charles, Louisiana.  See affidavit signed by D. R., dated December 26, 2007, and letter from the Veteran dated July 27, 2007.  The Board notes that the Louisiana Department of Veterans Affairs is a cabinet-level department of the State of Louisiana and is not a component of VA, which is a federal agency.  The Board further notes that the materials the Veteran submitted to the Louisiana Department of Veterans Affairs in July 2007 were not received by VA until January 2008.

Generally, a veteran must file a Notice of Disagreement (NOD) with a determination by an AOJ within one year from the date that that agency mails notice of the determination to the veteran.  38 C.F.R. § 20.302.  A determination on a claim by the AOJ of which the claimant is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  Here, the AOJ mailed notification of the September 2006 rating decision on September 29, 2006.  The letter properly notified the Veteran of his right to appeal, to include how and where to submit a Notice of Disagreement.  However, the Veteran did not submit to VA his Notice of Disagreement until January 2008, more than one year after the date of the September 2006 notification letter.

The Board recognizes the Veteran's statements at the November 2014 Board hearing and elsewhere in the record suggesting that he believed that in July 2007 he was submitting a NOD to VA.  However, both the September 2006 notification letter and the VA Form 4107 enclosed with the letter informed the Veteran that he had one year to appeal the decision by submitting a NOD to the address listed at the top of the letter.  Thus, the Veteran had actual knowledge of the rules regarding submission of a NOD.  Despite this proper notice, in July 2007 the Veteran submitted the NOD to the Louisiana Department of Veterans Affairs, and not to VA at the address listed at the top of the September 29, 2006 notification letter.  Although sympathetic to the Veteran's apparent misunderstanding, the Board concludes that the NOD received in January 2008 was not timely.  See 38 C.F.R. § 20.302.  Thus, the Board finds that the September 2006 rating decision was not appealed, and the first communication from the Veteran after the September 2006 rating decision was received in January 2008, which was beyond the one-year time limit for submitting a NOD as to the September 2006 rating decision.  As such, the January 2008 communication was appropriately treated as a new claim for an increased rating for the service-connected seizure disorder.

Accordingly, the Veteran's claim for an increased rating for the service-connected seizure disorder was received by VA on January 22, 2008.  The earliest possible effective date that may be assigned for the grant of the 100 percent rating for the service-connected seizure disorder is therefore January 22, 2007.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evidence shows that there was a factually ascertainable increase in the severity of the Veteran's service-connected seizure disorder warranting a 100 percent rating as of March 7, 2007, but not before that date.  The record indicates that the Veteran contacted the Alexandria VA Healthcare System (VAHCS) in July 2006 to inquire about Advair, a drug used to manage asthma and other respiratory diseases.  The next contact the Veteran had with VA was on January 9, 2007, when he reported to the Alexandria VAHCS having two seizures in the previous six months.  In February 2007, the Veteran contacted the Alexandria VAHCS to inquire about receiving a prescription for Lovastatin, a drug used to manage high cholesterol.  On March 6, 2007, the Veteran called the Alexandria VAHCS, stating that he had had three to four seizures since December 2006, and wanted a neurology consultation.  Thus, as of March 6, 2007, the Veteran reported, at most, six seizures over the prior one-year period, or an average of one seizure every two months, and therefore did not satisfy the criteria for a 100 percent rating under Diagnostic code 8910.  

On March 7, 2007, the Veteran reported having five to six seizures per month "for several months."  Having five to six seizures per month for several months would average out to one or more seizures per month over the prior year.  The Veteran is competent to report such symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran's report on March 7, 2007, are somewhat contradicted by his report on March 6, 2007, that he had had only three to four seizures since December 2006.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that his March 7, 2007, constitutes probative evidence that, as of that date, it was factually ascertainable that the Veteran's service-connected seizure disorder increased in severity to the point where a 100 percent rating was warranted under Diagnostic Code 8910.

It was not "factually ascertainable" that the Veteran was averaging one seizure per month over the prior year until March 7, 2007, the date the Veteran reported having five to six seizures per month for several months.  Although, the Veteran reported on March 7, 2007, that he had had five to six seizures per month "for several months," suggesting his seizures had at some time prior to that date increased in severity to the point where a 100 percent rating was warranted, the increase in severity was not "factually ascertainable" until the Veteran actually reported the increased severity on March 7, 2007.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Furthermore, as noted above, on March 6, 2007, just one day prior, the Veteran reported less severe symptomatology that do not equal or approximate the 100 percent rating criteria.  Therefore, the Board finds that the earliest evidence of a factually ascertainable worsening of symptoms warranting a 100 percent rating is the March 7, 2007 VA treatment record.

Resolving reasonable doubt in favor of the claim, the Board finds that there was a factually ascertainable increase in the severity of the Veteran's service-connected seizure disorder supporting entitlement to a 100 percent rating as early as March 7, 2007, based on VA treatment records of that date.  See Hazan, 10 Vet. App. at 519; 38 C.F.R. § 3.400(o)(2).  Accordingly, entitlement to a 100 percent rating as of March 7, 2007, but no earlier, is granted.  However, for the period prior to March 7, 2007, during the one-year period preceding the January 22, 2008 date of the claim, the preponderance of the evidence does not show that an increase in severity of the Veteran's service-connected seizure disorder was factually ascertainable such that the criteria for a 100 percent rating were met.  Therefore, for that period, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date of March 7, 2007, but no earlier, for the award of a 100 percent rating for posttraumatic seizure disorder (likely complex and grand mal), residual of head injury, is granted, subject to the law governing payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


